Exhibit TRANSCANADA CORPORATION RECONCILIATION TO UNITED STATES GAAP June 30, TRANSCANADA CORPORATION RECONCILIATION TO UNITED STATES GAAP The unaudited consolidated financial statements of TransCanada Corporation (TransCanada or the Company) for the six months ended June 30, 2009 have been prepared in accordance with Canadian generally accepted accounting principles (GAAP), which in some respects, differ from United States (U.S.) GAAP. The effects of significant differences between Canadian and U.S. GAAP on the Company’s consolidated financial statements for the three and six month periods ended June 30, 2009 are described below and should be read in conjunction with TransCanada’s 2008 audited consolidated financial statements and U.S. GAAP reconciliation for the year ended December 31, 2008 and unaudited consolidated financial statements for the three and six month periods ended June 30, 2009 prepared in accordance with Canadian GAAP. Reconciliation of Net Income and Comprehensive Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars, except per share amounts) 2009 2008 2009 2008 Net Income in Accordance with Canadian GAAP 314 324 648 773 U.S. GAAP adjustments: Net income attributable to non-controlling interests(1) 13 17 48 88 Unrealized loss/(gain) on natural gas inventoryheld in storage (2) 6 (42 ) 29 (76 ) Tax impact of unrealized loss/(gain) on natural gas inventoryheld in storage (2 ) 13 (9 ) 24 Tax recovery due to a change in tax legislation substantively enacted in Canada(3) (1 ) (1 ) (1 ) (1 ) Net Income in Accordance with U.S. GAAP 330 311 715 808 Less: net income attributable to non-controlling interests(1) (13 ) (17 ) (48 ) (88 ) Net Income Attributable to Common Shareholders in Accordance with U.S. GAAP(1) 317 294 667 720 Other Comprehensive Income (Loss) (OCI) in Accordance with Canadian GAAP 11 33 4 30 U.S. GAAP adjustments: Change in funded status of postretirement plan liability, net of tax(4) 1 2 2 3 Change in equity investment funded status of postretirement plan liability, net of tax(4) (1 ) 2 - 4 Comprehensive Income in Accordance with U.S. GAAP 328 331 673 757 Net Earnings Per Share in Accordance with U.S. GAAP, Basic and Diluted $ 0.51 $ 0.52 $ 1.07 $ 1.31 Page2 Condensed Balance Sheet in Accordance with U.S. GAAP (unaudited) (millions of dollars) June 30, 2009 December 31, 2008 Current assets(2) 4,705 3,399 Long-term investments(4)(5)(6) 6,600 5,221 Plant, property and equipment 22,800 22,901 Goodwill 4,037 4,258 Regulatory Assets(4)(7) 1,764 1,810 Other assets (4)(8) 1,709 1,608 41,615 39,197 Current liabilities(3) 2,679 4,264 Deferred amounts(4)(6) 1,070 1,238 Regulatory liabilities 487 551 Deferred income taxes(2)(4)(5)(7) 2,636 2,602 Long-term debt and junior subordinated notes(8) 18,814 16,664 25,686 25,319 Shareholders’ equity: Common shares 11,176 9,265 Non-controlling interests 1,153 1,194 Contributed surplus 280 279 Retained earnings(2)(3)(5) 3,983 3,809 Accumulated other comprehensive income(4)(9) (663 ) (669 ) 15,929 13,878 41,615 39,197 (1) As required by Statement of Financial Accounting Standard (SFAS) 160 “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No.51”, the Company has reclassified its non-controlling interests on the income statement and balance sheet. On the balance sheet, non-controlling interests are now presented in the equity section. On the income statement, consolidated net income includes both the Company’s and the non-controlling interests’ share of net income. In addition, consolidated net income attributable to the Company and the non-controlling interests are separately disclosed. This reclassification has been applied retrospectively as required. (2) In accordance with Canadian GAAP, natural gas inventory held in storage is recorded at its fair value. Under U.S. GAAP, inventory is recorded at lower of cost or market. (3) In accordance with Canadian GAAP, the Company recorded current income tax benefits resulting from substantively enacted Canadian federal income tax legislation. Under U.S. GAAP, the legislation must be fully enacted for income tax adjustments to be recorded. (4) Represents the amortization of net loss and prior service cost amounts recorded in accumulated other comprehensive income under SFAS No.158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” for the Company’s defined benefit pension and other postretirement plans. (5) Under Canadian GAAP, pre-development costs incurred during the commissioning phase of a new project are deferred until commercial production levels are achieved. After such time, those costs are amortized over the estimated life of the project. Under U.S. GAAP, such costs are expensed as incurred. Certain development costs incurred by Bruce Power L.P., an equity investment, were expensed under U.S.
